PER CURIAM.
Appellant has stated a facially sufficient claim of ineffective assistance of trial counsel by alleging failure to investigate and consider the defense of voluntary intoxication after having been informed that appellant was intoxicated at the time of the offenses due to excessive use of alcohol, crack cocaine, and marijuana. “It is not necessary, as the trial court presumed, that a defendant point to record evidence of intoxication at the time of the alleged offense in order to state a legally sufficient claim.” See Bartley v. State, 689 So.2d 372 (Fla. 1st DCA 1997). See also, Young v. State, 661 So.2d 406 (Fla. 1st DCA 1996), and Brunson v. State, 606 So.2d 1006 (Fla. 1st DCA 1992).
REVERSED and REMANDED, as to ease nos. 95-3171, 95-4221, and 95-4750, for an evidentiary hearing or for attachment to the order denying relief of those portions of the record which conclusively show appellant is not entitled to relief. AFFIRMED as to case no. 94-5342, as it does not involve a specific intent crime.
BARFIELD, C.J., JOANOS, J., and SMITH, Senior Judge, concur.